

Exhibit 10.6.1
FIRST AMENDMENT TO THE
CNA SUPPLEMENTAL EXECUTIVE SAVINGS
AND CAPITAL ACCUMULATION PLAN
The CNA SUPPLEMENTAL EXECUTIVE SAVINGS AND CAPITAL
ACCUMULATION PLAN, as restated by CNA effective January 1, 2014, is hereby
further
amended as follows:
1.    Effective July 1, 2015, Section 2.1(b)(iii) is amended to read as follows:
“(iii)
An Employee who will be a Choice 2 Participant shall be eligible to participate,
solely for purposes of being credited with Basic and Performance Contributions,
in the first Plan Year in which his or her Retirement Plan Compensation exceeds
the limitation of Code §401(a)(17). Effective July 1, 2015, Employees who are
Choice 1 Participants are also eligible to participate for such purpose in the
first Plan Year in which his or her Retirement Plan Compensation exceeds the
limitation of Code §401(a)(17) (or if his or her Retirement Plan Compensation in
2015 exceeds such limit, including the portion paid prior to July 1, 2015,
regardless of whether it exceeded such limit in prior Plan Years).”

2.
Effective July 1, 2015, Section 2.3(b) and (c) are amended to read as follows:

“(b)    In addition to the amounts set forth above, at the end of each Plan Year
the Employer of an Active Participant who is a Choice 2 Participant shall credit
to the Active Participant’s Matching Account an amount equal to the amount
deferred by the Active Participant for the Plan Year pursuant to Section 2.2,
multiplied by the Variable Matching Contribution percentage applicable to such
Active Participant under the S-CAP. The Company shall also credit to the
Matching Account of an Active Participant any Variable Matching Contribution
that relates to a Before-Tax Contribution made under the S-CAP, but which
Matching Contribution cannot be allocated to such Active Participant’s S-CAP
account without exceeding the Tax Limits. Commencing in 2015, the same amount
shall be credited to the Matching Account of an Active Participant who is a
Choice 1 Participant, but for 2015 such amount shall be based on Before-Tax
Contributions made in payroll periods beginning on or after July 1, 2015.
(c)    In addition to the amounts set forth above, at the end of each Plan Year
or pay period, as applicable, the Employer of an Active Participant who is a
Choice 2 Participant shall credit to the Active Participant’s Employer
Contribution Account an amount equal to the portion of the Active Participant’s
Retirement Plan Compensation that exceeds the Tax Limits multiplied by the
applicable Basic and Performance Contribution percentages applicable to such
Active Participant under the S-CAP. The Company shall also credit to the
Employer Contribution Account of an Active Participant any Basic or Performance
Contribution that cannot be allocated to such Active Participant’s S-CAP account
without exceeding the Tax Limits. Commencing in 2015, the same amount shall be
credited to the Employer Contribution Account of an Active Participant who is a
Choice 1 Participant, but for 2015 such amount shall be based on the lesser of
the amount of the Active Participant’s Retirement Plan Compensation that exceeds
the Tax



--------------------------------------------------------------------------------




Limits or the amount paid after June 30, 2015 (not including base salary earned
in a payroll period beginning before June 30, 2015, regardless of when paid).”
3.    Effective July 1, 2015, Section 2.6(b)(ii) is amended to read as follows:
“(ii)
In the case of (A) a Choice 2 Participant, not later than 30 days after the date
of the paycheck that causes his or her Retirement Plan Compensation to exceed
the §401(a)(17) limit in the first year in which his or her Retirement Plan
Compensation exceeds such limit or (B) a Choice 1 Participant, not later than 30
days after the date of the paycheck that causes his or her Retirement Plan
Compensation to exceed such limit in the first year beginning with 2015 in which
his or her Retirement Plan Compensation exceeds such limit or, if later, July 1,
2015; provided in either case, however, that if such Participant has deferred
compensation or accrued a benefit under any nonqualified deferred compensation
plan in any prior year (within the meaning of the last sentence of Treasury
Regulation §1.409A-2(a)(7)(iii)), the payment election shall not apply to any
deferred compensation for services provided prior to the date of the election
(including the Participant’s annual bonus for the prior year), and such deferred
compensation and the earnings thereon shall instead be paid as if no election
had been made. ”

4.    Effective July 1, 2015, Section 5.1 is amended to read as follows:
“5.1    Amendment. The Company may amend the Plan at any time by action of the
Board, or any person to whom the Board may delegate such authority, except that
no amendment shall decrease the vested Account balance of any Participant as of
the effective date of the amendment. The Board has delegated the authority to
amend the Plan, with certain exceptions, to the senior officer of the Company
responsible for human resources, and any amendment executed by such officer
shall be binding on all parties. In addition, the Administrator is authorized
pursuant to Section 4.3 to adopt rules and procedures that have the effect of
amending technical, administrative or ministerial provisions of the Plan. By
their execution of this amendment and restatement of the Plan, each Employer
ratifies and accepts all prior amendments to the Plan, and agrees that in the
future the Plan may be amended by action of the Company without consent of the
other Employers.”
5. Except as otherwise provided herein, the Plan shall remain in full force and
effect.
IN WITNESS WHEREOF, CNA Financial Corporation has caused this Amendment to be
executed this 28th day of May, 2015.
CNA FINANCIAL CORPORATION


By: /s/Thomas Pontarelli
Thomas Pontarelli, Executive Vice President & Chief Administration Officer,
Continental Casualty Company

2